Opinion by
Mr. Justice Sterrett :
The learned president of the quarter sessions was clearly right in finding the last place of legal settlement of Sarah Emma Wolford was in Donegal township, Butler county. All that can be profitably said on that subject will be found in his opinion.
But, assuming the correctness of that finding, it is further contended that the court had no jurisdiction, because the pauper in *20question had been previously committed to Dixmont Insane Asylum by defendants in error and has been there kept and maintained by them ever since; that their remedy, if they have any, is by proceeding under the 23d section of the act of June 13, 1836, and not under the 16th and 18th sections of the same act.
We cannot assent to this proposition. The 23 d section was intended to provide for cases of sudden emergency, sudden sickness, injury, or death and the like, and not for cases such as the one under considerations. While a strictly literal reading of the 16th and 18th sections may appear to favor the idea.of actual removal and acceptance of the pauper, the spirit of the act gives it a much wider scope. In cases like the present, where actual removal of the pauper is impracticable and unnecessary, a constructive transfer from one district to the other, by delivery of the order of removal, is sufficient to meet all. the requirements of the act in that regard. It does not appear that either the physical or mental condition of the pauper was such as to have permitted her actual removal from the asylum and delivery to plaintiffs in error; but, under the circumstances disclosed by the evidence, such a useless formality would have been inhuman and unnecessarily expensive to plaintiffs in error. Their refusal to honor the order of removal by assuming charge of the pauper was not based on her nondelivery to them in pea'son but because they denied that her last place of legal settlement was in their poor district. The purely technical objection to the form of proceeding was an afterthought.
It is unnecessary to notice, separately, each of the specifications of error. There is nothing in any of them that calls for a reversal of the order complained of.
The order of the court below is affirmed, with costs to be paid by plaintiffs in error.